                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

KATHLEEN H. ISHIHARA ,        )             CV 19-00240 LEK-RT
                              )
            Plaintiff,        )
                              )             ORDER ADOPTING
      vs.                     )             MAGISTRATE JUDGE’S
                              )             FINDINGS AND
CHRISTINA KISHIMOTO,          )             RECOMMENDATION
Superintendent ,              )
                              )
            Defendant.        )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on May 13, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendation to Deny Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs", ECF No. 4 are adopted as the opinion and

order of this Court.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, May 31, 2019.



                                                    /s/ Leslie E. Kobayashi
                                                    Leslie E. Kobayashi
                                                    United States District Judge
